DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim has two periods.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 4 seems to have a typographical error. It looks like “wherein the profile of the:” was left in by accident.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2 recites the limitation "the curvilinear edge".  There is insufficient antecedent basis for this limitation in the claim. It appears that in Claim 1 it was referred to as “a curvilinear profile” not edge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 7,591,106 to Conlin.
Regarding claim 1, Conlin teaches in Figures 1-3, a sill slope member (22) [first piece (Column 2, Line 58)] comprising: a first lateral edge (35) [edge (Column 3, Lines 20-21)] proximate an interior of a building; a second lateral edge (36) [lower edge (Column 3, Line 23)] comprising a curvilinear profile [curved lines created by pathways 50 and land portions 52 (Column 3, Line 56)] wherein the second lateral edge (36) is distal the building and opposite the first lateral edge (35); Figure 8 [annotated below] shows a first support surface (52) [land portion (Column 3, Line 56)] extending from a first portion (A) of the first lateral edge (35) to a second portion (B) of the second lateral edge (36), wherein the first support surface (52) is configured to support a flow control device [window (Column 2, Lines 48-49)] disposed in an opening (10) formed by the building (Column 2, Line 48); and a sloped surface (50) [pathways (Column 3, Line 56)] disposed adjacent to the first support surface (52) and extending from a third portion (C) of the first lateral edge (35) to a fourth portion (D) of the second lateral edge (36), wherein the sloped surface (50) has a first curved slope [left side of pathway] (Column 3, Lines 57-58) from the third portion (C) of the first lateral edge (35) to the fourth portion (D) of the second lateral edge (36) to direct moisture in a first direction towards the exterior of the building (Columns 3-4, Lines 67-2).

    PNG
    media_image1.png
    681
    790
    media_image1.png
    Greyscale

Regarding claim 2, Conlin teaches in Figures 1-3, the curvilinear profile [curved lines created by pathways 50 and land portions 52 (Column 3, Line 56)] comprises a scalloped profile [the pathways] with intermittent linear sections [the land portions].
Regarding claim 3, Conlin teaches in Figures 1-3, an engineered slope sill member (22) [first piece (Column 2, Line 58)] comprising: a first lateral edge (35) [edge (Column 3, Lines 20-21)] proximate an interior of a building; a second lateral edge (36) [lower edge (Column 3, Line 23)] comprising a curvilinear profile [curved lines created by pathways 50 and land portions 52 (Column 3, Line 56)] wherein the second lateral edge (36) is distal the building and opposite the first lateral edge (35); Figure 8 [annotated above] shows a first support surface (52) [land portion (Column 3, Line 56)] extending from a first portion (A) of the first lateral edge (35) to a second portion (B) of the second lateral edge (36), wherein the first support surface (52) is configured to support a flow control device [window (Column 2, Lines 48-49)] disposed in an opening (10) formed by the building (Column 2, Line 48); and a sloped surface (50) [pathways (Column 3, Line 56)] disposed adjacent to the first support surface (52) and extending from a third portion (C) of the first lateral edge (35) to a fourth portion (D) of the second lateral edge (36), wherein the sloped surface (50) has a first curved slope [left side of pathway] (Column 3, Lines 57-58) from the third portion (C) of the first lateral edge (35) to the fourth portion (D) of the second lateral edge (36) to direct moisture in a first direction towards the exterior of the building (Columns 3-4, Lines 67-2).
Regarding claim 4, Conlin teaches in Figures 8 [annotated above], a second support surface (52’) adjacent to the sloped surface (50), wherein the sloped surface (50) is disposed between the first support surface (52) and the second support surface (52’), wherein the second support surface (52’) extends from a fifth portion (E) of the first lateral edge (35) to a sixth portion (F) of the second lateral edge (36), wherein the sloped surface (50) has a second curved slope [right side of pathway] forming a trough [the pathway] extending from the first support surface (52) to a second support surface (52’).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635